     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 1 of 25 Page ID #:54




 1    Pierce Bainbridge Beck Price & Hecht LLP
      John M. Pierce (SBN 250443)
 2    jpierce@piercebainbridge.com
 3    Carolynn Kyungwon Beck (SBN 264703)
      cbeck@piercebainbridge.com
 4    Daniel Dubin (SBN 313235)
 5    ddubin@piercebainbridge.com
      600 Wilshire Boulevard, Suite 500
 6
      Los Angeles, California 90017-3212
 7    (213) 262-9333
 8
      Attorneys for
 9    Plaintiff Terrence Ferguson
10
                     THE UNITED STATES DISTRICT COURT
11
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
      Terrence Ferguson, an                 Case No. 2:18-cv-10110-AS
13
      individual, aka 2 Milly,
14                                          First Amended Complaint
                   Plaintiff,
15
                                             1. Direct Infringement of
16           v.
                                                Copyright;
17    Epic Games, Inc., a North              2. Contributory Infringement
      Carolina corporation; and                 of Copyright;
18
      Does 1 through 50, inclusive,          3. Violation of the Right of
19                                              Publicity under California
                   Defendants.                  Common Law;
20
                                             4. Violation of the Right of
21                                              Publicity under Cal. Civ.
22                                              Code § 3344;
                                             5. Unfair Competition under
23                                              Cal. Bus. & Prof. Code §
24                                              17200, et seq.
                                             6. Unfair Competition under
25
                                                15 U.S.C. § 1125(a)
26
27                                          Demand for Jury Trial

28

                                First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 2 of 25 Page ID #:55




 1         Plaintiff Terrence Ferguson, aka 2 Milly, (“Plaintiff” or “Ferguson”),
 2    by and through his undersigned counsel, asserts the following claims
 3    against Defendant Epic Games, Inc. (“Epic”) and Does 1 through 50
 4    (collectively referred to as “Defendants”), and alleges as follows:
 5                               I.   OVERVIEW
 6                 Through its unauthorized misappropriation of Ferguson’s
 7    highly popular signature dance, the “Milly Rock,” in its smash-hit,
 8    violent video game, Fortnite Battle Royale (“Fortnite”), Epic has
 9    unfairly profited from exploiting Ferguson’s protected creative
10    expression, likeness and celebrity, and trademark without his consent
11    or authorization.
12                 Ferguson, also known by the alter ego and stage name, “2
13    Milly,” is a professional rapper, who created the self-named Milly Rock
14    dance, which exploded in popularity following Ferguson’s 2014 release
15    of his hit song, also titled, “Milly Rock,” and its accompanying music
16    video that demonstrates the dance. The Milly Rock is now inextricably
17    linked to Ferguson and has continued to be a part of his celebrity
18    persona.
19                 Defendants capitalized on Ferguson’s celebrity and the Milly
20    Rock’s popularity, particularly with its younger fans, by selling the
21    Milly Rock as an in-game purchase in Fortnite under the name “Swipe
22    It,” which players can buy to customize their avatars for use in the
23    game.      Although misleadingly labeled in Fortnite, the dance was
24    immediately recognized by players and media worldwide as the Milly
25    Rock. Epic did not seek, much less obtain, Ferguson’s consent to use,
26    display, reproduce, sell, or create a derivative work based upon
27    Ferguson’s Milly Rock dance or his likeness.
28
                                      –1–
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 3 of 25 Page ID #:56




 1                Since being released in or around September 2017, Fortnite
 2    has become among the most popular video games ever with sales far in
 3    excess of $1 billion. Indeed, Fortnite made approximately $318 million
 4    in May 2018 alone, the “biggest month ever for a video game.” As a free-
 5    to-play game, Fortnite derives its sales through in-game purchases.
 6    Epic cannot profit from Ferguson’s hard-earned fame by its intentional
 7    misappropriation of Ferguson’s original content or likeness.          Epic
 8    cannot increase the value of its main product by faking endorsements
 9    by celebrities. Ferguson seeks injunctive relief and damages, including,
10    but not limited to, Epic’s profits attributed to its misappropriation of
11    the Milly Rock and Ferguson’s likeness.
12                            II.   THE PARTIES
13                Ferguson resides in Brooklyn, New York.          He is better
14    known as the popular rapper, 2 Milly.
15                Epic is a North Carolina business corporation with its
16    principal place of business at 620 Crossroads Boulevard, Cary, NC
17    27518. Epic is the creator and developer of the Fortnite video game
18    franchise, which was first released in July 2017.
19                The true names and identities of the defendants herein sued
20    as Does 1 through 50, inclusive, are unknown to Ferguson, who
21    therefore sues those defendants by such fictitious names. When the
22    true names of those defendants have been ascertained, Ferguson will
23    amend this complaint accordingly. Each of the defendants aided and
24    abetted and is responsible in some manner for the occurrences herein
25    alleged, and Ferguson’s injuries were proximately caused thereby.
26                At all times herein mentioned, each of the defendants was
27    acting as an agent, servant, employee or representative of defendants,
28    and, in doing the things alleged in this Complaint, was acting within
                                      –2–
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 4 of 25 Page ID #:57




 1    the course and scope of that agency, service, employment, or joint
 2    venture.
 3         III. SUBJECT MATTER JURISDICTION AND
 4                                    VENUE
 5                The Court has subject matter jurisdiction over this action
 6    pursuant to 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1332
 7    (diversity), and 28 U.S.C. § 1367 (supplemental jurisdiction).
 8                Venue is proper in this District under A) 28 U.S.C. §
 9    1391(b)(2) (federal question jurisdiction), because a substantial part of
10    the events or omissions giving rise to the claim occurred in this District;
11    and B) 28 U.S.C. §§ 1391(b)(1) and (c) (personal jurisdiction), because
12    all defendants are subject to personal jurisdiction in this State and at
13    least one in this District.
14                     IV.FACTUAL BACKGROUND
15                2 Milly and the Creation of the Milly Rock
16                Raised in the New York City borough of Brooklyn, Ferguson
17    has been rapping with his childhood friends since he was 13 years old
18    under the name “2 Milly.” Ferguson’s music focuses on his life as a
19    rapper growing up in a rough, predominantly African-American
20    Brooklyn neighborhood, and emphasizes his unique style and
21    perspectives.
22                In 2011, four years before releasing the “Milly Rock” single,
23    Ferguson created a dance, which he later named the Milly Rock after
24    himself, while listening and dancing to music with his friends. The
25    dance is distinctive and immediately recognizable.
26                Since creating the dance, Ferguson incorporated it into his
27    performances around New York City. Ferguson also posted videos of
28    himself and his friends, who later formed the rap group, Stack Paper,
                                      –3–
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 5 of 25 Page ID #:58




 1    performing the dance on YouTube and other social media platforms
 2    including Instagram and Facebook.
 3                In August 2014, Ferguson released “Milly Rock,” a rap that
 4    celebrates the dance he created years ago. The song was accompanied
 5    by a music video posted on YouTube, where Ferguson is depicted
 6    performing the dance that he named after his stage name, 2 Milly, with
 7    his friends in his hometown of Brooklyn. The hook of the song features
 8    Ferguson, as 2 Milly, rapping the lyric, “I Milly Rock on any block.” The
 9    Milly Rock song made the iTunes top 200 chart in its first week and was
10    the most added single on urban radio.
11                The song exploded in popularity the following summer as
12    various celebrities, including Rihanna, Chris Brown, and Wiz Khalifa
13    posted themselves performing the dance on social media. By the end of
14    the 2015 summer, the Milly Rock music video had over one million
15    views on YouTube and thousands of people began posting their own
16    videos showing themselves performing the Milly Rock. The video now
17    has more than 18 million views on YouTube. The video can be found at
18    https://www.youtube.com/watch?v=PMzDoFuVgRg.
19                Since its release in 2014 and its rise to fame in 2015, the
20    Milly Rock song and dance maintained its popularity.             Ferguson
21    continues to successfully use the Milly Rock commercially. Ferguson
22    performs the Milly Rock song and dance at concerts, events and
23    festivals. Indeed, in 2015, the recording artist, Jacques Webster II, also
24    known as Travis Scott, performed the Milly Rock, alongside Ferguson,
25    at the popular Summer Jam Festival. Moreover, other artists have
26    sought and been granted licenses from Ferguson in exchange for
27    compensation to perform the Milly Rock in their concerts and
28    performances.
                                      –4–
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 6 of 25 Page ID #:59




 1                The Milly Rock has become synonymous with Ferguson, who
 2    is unanimously credited with creating the dance that bears his stage
 3    name, and who performs the Milly Rock song and dance at every
 4    performance. Ferguson has also been interviewed several times about
 5    the creation of the Milly Rock and how to properly perform it.
 6    Accordingly, the Milly Rock is a part of Ferguson’s identity and the
 7    dance’s unique movements readily evoke imagery of Ferguson’s Milly
 8    Rock music video.
 9                Fortnite: The Most Popular Video Game Ever
10                Even prior to releasing Fortnite, which would become among
11    the most popular and successful video games ever, Epic had already
12    developed two popular video game franchises: Unreal and Gears of
13    War. Since releasing the first Gears of War game in 2006, Epic released
14    several subsequent Gears of War video games, and the franchise has
15    made has made over $1 billion in total sales.
16                In or around 2011, following the release of the third Gears
17    of War installment, Fortnite began from an Epic internal video game
18    “hackathon,” a gathering of Epic developers to brainstorm ideas and
19    create games in a short period. Although the Fortnite game was not
20    developed during the hackathon, the idea to merge building games (i.e.,
21    Minecraft) and shooter games (i.e., Gears of War or Call of Duty)
22    emerged during the hackathon.
23                In or around July 2017, Epic released the initial version of
24    Fortnite as a paid early-access video game. However, by September
25    2017, after PlayerUnknown’s Battlegrounds—a game which occupied
26    the same “battle royale” genre as Fortnite—became a worldwide
27    success, Epic released Fortnite Battle Royale, a free-to-play battle
28    royale third person shooting game on the Windows, macOS, PlayStation
                                      –5–
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 7 of 25 Page ID #:60




 1    4 and Xbox One platforms. Epic subsequently released Fortnite on the
 2    iOS, Nintendo and Android platforms on April 2, 2018, June 12, 2018,
 3    and August 9, 2018, respectively.
 4                Similar   to   PlayerUnknown’s      Battlegrounds,    Fortnite
 5    utilizes the battle royale format where up to 100 players, alone, in pairs,
 6    or groups, compete to be the last player or group alive. Indeed, similar
 7    to Battlegrounds and Gears of War, Fortnite features the use of
 8    weapons and violence, that players use to eliminate the competition by
 9    attacking and shooting them.
10                As a free-to-play video game, Epic allows players to
11    download and play Fortnite for free. Fortnite is supported by in-game
12    transactions where players can purchase virtual currency, called
13    “Vinderbucks” or “V-Bucks.”       The players in turn use V-Bucks to
14    purchase customizations for their in-game avatars, including new
15    characters, pickaxe modifications, glider skins, clothes, and emotes
16    (dances or movements). Fortnite also sells “Battle Passes” or additional
17    levels that allow you to unlock skins, gliders, and emotes unique to that
18    Pass. Fortnite offers four pricing levels for purchasing V-Bucks:
19                1) 1,000 V-Bucks for $9.99;
20                2) 2,500 (+300 Bonus) V-Bucks for $24.99;
21                3) 6,000 (+1,500 Bonus) V-Bucks for $59.99; or
22                4) 10,000 (+3,500 Bonus) V-Bucks for $99.99.
23                There are four types of emotes: common emotes, uncommon
24    emotes, rare emotes, and epic emotes. The rarer the emote, the more
25    expensive or harder it is to obtain. Uncommon emotes cost 200 V-
26    Bucks. Rare emotes cost 500 V-Bucks. And Epic emotes cost 800 V-
27    Bucks.
28
                                      –6–
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 8 of 25 Page ID #:61




 1                To start, Fortnite provides each player with the Dance
 2    Moves emote, a common emote, for no compensation. Players can then
 3    obtain other emotes by purchasing and playing additional levels in
 4    Battle Passes (950 V-Bucks each) that come with emotes unique to that
 5    Pass, or by purchasing certain emotes directly with V-Bucks. On some
 6    occasions, Fortnite sells Battle Pass emotes directly, without requiring
 7    the player to purchase the Battle Pass.
 8                Emotes are incredibly popular and are fundamental to
 9    Fortnite’s success. Players purchase emotes, alongside clothing and
10    skins, to personalize their Fortnite experience.       Emotes have also
11    become popular outside Fortnite. Professional athletes in soccer and
12    other sports have based their celebrations on Fortnite emotes. Young
13    adults, teenagers, and kids also post videos of themselves on YouTube
14    and social media performing emotes under various hashtags, including
15    #fortnitedance or #fortnitevideos.
16                Upon information and belief, Epic creates emotes by copying
17    and coding dances and movements directly from popular videos, movies,
18    and television shows without consent. Epic does so by coding still
19    frames of the source material.
20                Epic has consistently sought to exploit African-American
21    talent in particular in Fortnite by copying their dances and movements.
22    Epic has copied the dances and movements of numerous African-
23    American performers, including, for example, the dance from the 2004
24    Snoop Dogg music video, “Drop It Like It’s Hot” (named the “Tidy”
25    emote), Alfonso Ribeiro’s performance of his famous “Carlton” dance
26    (named the “Fresh” emote), the dance performed by Will Smith on the
27    same television show (named the “Rambunctious” emote), the dance in
28    Marlon Webb’s popular “Band of the Bold” video (named the “Best
                                      –7–
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 9 of 25 Page ID #:62




 1    Mates” emote), Donald Faison’s signature dance seen on the NBC
 2    television show Scrubs (named the “Dance Moves” emote), and, most
 3    pertinent here, Terrence Ferguson’s Milly Rock dance.                Upon
 4    information and belief, Epic did not seek consent or authorization to use
 5    any of these movements or dances.
 6                Soon after its release, Fortnite became an international
 7    phenomenon. The game eclipsed 10 million players merely two weeks
 8    after its release; 125 million players by July 2018. In November 2018,
 9    Bloomberg announced that Fortnite had 200 million player accounts
10    across all platforms.
11                Fortnite’s popularity has translated into record sales for
12    Epic.   Analysts have estimated that since its release, Fortnite has
13    generated between $1 billion to $2 billion in revenue through in-game
14    purchases such as emotes. In May 2018, Fortnite broke its own record
15    by generating approximately $318 million in revenue, the biggest
16    month ever for a video game. In fact, nearly 80 million people played
17    Fortnite in August 2018. Because of Fortnite’s success, Epic’s estimated
18    valuation rose from about $825 million to about $5 billion. Bloomberg
19    estimates that Epic’s valuation could grow to $8.5 billion by 2018’s end.
20                Upon information and belief, Epic will likely continue
21    adding popular emotes to Fortnite without the artists’ or creators’
22    consent or approval to attract more players and add to its ever-growing
23    revenue.
24                Fortnite’s Unauthorized Use of the Milly Rock
25                On July 12, 2018, Fortnite released its Season 5 Battle Pass.
26    Players could purchase the Battle Pass, alongside its accompanying
27    emotes and other customizations, for the regular price of 950 V-Bucks.
28    As part of the Season 5 Pass, Fortnite offered a new rare emote that it
                                        –8–
                              First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 10 of 25 Page ID #:63




 1     called “Swipe It.” According to Fortnite, players can obtain the Swipe
 2     It emote as a reward from Tier 63 of the Season 5 Battle Pass. Also, on
 3     certain occasions, Fortnite sold the Swipe It emote separately for 500
 4     V-Bucks.
 5                 The “Swipe It” emote is identical to Ferguson’s Milly Rock
 6     dance.   If obtained or purchased, the Fortnite player’s avatar can
 7     perform the dance during Fortnite gameplay. The reaction from many
 8     players worldwide was immediate recognition of the emote as
 9     embodying the “Milly Rock” while others likely believed it was Epic’s
10     original creation.
11                 Upon information and belief, Epic intentionally developed
12     the Swipe It emote to intentionally mimic Ferguson performing the
13     Milly Rock. In fact, players had asked for it by name in various online
14     forums relating to Fortnite.
15                 Epic did not seek to obtain Ferguson’s authorization or
16     consent for its use of his likeness and the Milly Rock for the Swipe It
17     emote.
18                 Moreover, Ferguson did not give Epic express or implied
19     consent for its use of his likeness and the Milly Rock for the Swipe It
20     emote. Epic also did not compensate Ferguson for its use of his likeness
21     and the Milly Rock for the Swipe It emote.
22                 Upon information and belief, Epic added the Swipe It emote
23     to intentionally exploit the popularity of Ferguson, Ferguson’s Milly
24     Rock song, and the Milly Rock dance without providing Ferguson any
25     form of compensation.
26                 Epic profited from its improper misappropriation of the
27     Milly Rock and Ferguson’s likeness by, inter alia:         1) selling the
28     infringing Swipe It emote directly to players; 2) selling the Season 5
                                      –9–
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 11 of 25 Page ID #:64




 1     Battle Pass that contains the Swipe It emote; 3) advertising the Swipe
 2     It emote to attract additional players, including 2 Milly’s fans or those
 3     persons familiar with the Milly Rock to play Fortnite and make in-game
 4     purchases; 4) staying relevant to its current players to incentivize those
 5     players to continue playing Fortnite; 5) impliedly representing that
 6     Ferguson consented to Epic’s use of his likeness; 6) erroneously cause
 7     the association of the Swipe It with the Milly Rock; 7) creating the false
 8     impression that 2 Milly endorsed Fortnite; and 8) inducing and/or
 9     contributing to Fortnite players’ avatars performing the Milly Rock
10     dance.
11                 Upon information and belief, Epic uses the Milly Rock, and
12     other dances, to create the false impression that Epic started these
13     dances and crazes or that the artist who created them is endorsing the
14     game. Indeed, players have posted thousands of videos of themselves
15     performing the “Swipe It” emote with the hashtag, #fortnitedance,
16     without referencing the Milly Rock or crediting Ferguson as the dance’s
17     creator and owner.      Accordingly, upon information and belief, Epic
18     actively and knowingly directs, causes, induces, and encourages others,
19     including, but not limited to, its players, designers, suppliers,
20     distributors, resellers, software developers, and repair providers, to
21     misappropriate Ferguson’s likeness and the Milly Rock dance.
22                 Ferguson has stated in interviews that he does not consent
23     to or approve of Epic’s use of his likeness and the Milly Rock for the
24     Swipe It emote. Other prominent artists, including Chancelor Bennett,
25     known as Chance the Rapper, have also publicly disapproved of Epic’s
26     practices, and advocated for Epic sharing profits with the artists that
27     created these dances.
28
                                     – 10 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 12 of 25 Page ID #:65




 1                 Accordingly, Epic made a fortune from unlawfully and
 2     unfairly misappropriating Ferguson’s and other artists’ creative
 3     expression and likeness without crediting or compensating these
 4     artists.   Ferguson thus bring this lawsuit to prevent Fortnite from
 5     further using his likeness and the Milly Rock, and to recover the profits
 6     rightfully owed to him.
 7                       FIRST CAUSE OF ACTION
 8     (For Direct Infringement of Copyright Against All Defendants)
 9                 Ferguson hereby repeats and realleges the allegations set
10     forth in paragraphs 1 through 40, above, as though fully set forth
11     herein.
12                 On or around August 2014, Ferguson’s “Milly Rock” music
13     video was published to YouTube where it can be accessed by millions of
14     people. The Milly Rock music video shows Ferguson, as 2 Milly, rapping
15     and performing the Milly Rock dance with his friends.
16                 Ferguson is the undisputed creator of the wildly popular and
17     immediately recognizable Milly Rock dance. Ferguson’s videos are the
18     original depictions of the Milly Rock dance.
19                 Ferguson is in the process of registering the Milly Rock
20     dance with the United States Copyright Office. On December 4, 2018,
21     Ferguson submitted an application for copyright registration of the
22     Milly Rock dance and assigned Copyright Office case number 1-
23     7192939861.
24                 Defendants have infringed and continue to infringe
25     Ferguson’s copyrights in the Milly Rock by selling the Milly Rock dance
26     emote as an in-game purchase, under the name “Swipe It” that, if
27     purchased, a player can use to make his or her avatar perform during
28     Fortnite gameplay; substantially copying the Milly Rock in digital form
                                     – 11 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 13 of 25 Page ID #:66




 1     to the Fortnite game; advertising the Milly Rock in its promotional
 2     materials; and creating the Swipe It emote as a derivative work of the
 3     Milly Rock.
 4                 Defendants did not seek to obtain Ferguson’s permission for
 5     its use of the Milly Rock for the Swipe It emote. Nor have Defendants
 6     compensated or credited Ferguson for their use of the Milly Rock.
 7                 Moreover, Defendants actively and knowingly directed,
 8     caused, induced, and encouraged others, including, but not limited to,
 9     its players, designers, suppliers, distributors, resellers, software
10     developers, and repair providers, to misappropriate Ferguson’s likeness
11     and the Milly Rock dance.
12                 Defendants’ acts of infringement have been willful,
13     intentional, and purposeful, in disregard of and with indifference to
14     Plaintiff’s rights.
15                 Defendants’ willful and continued unauthorized use of the
16     Milly Rock for commercial gain has caused and will continue to cause
17     confusion and mistake by leading the public to erroneously associate
18     the Swipe It emote offered by Epic with the Milly Rock in violation of
19     17 U.S.C. §§ 101 et seq.
20                 As a result of Defendants’ conduct, Ferguson has been
21     damaged by being precluded from receiving his rightful share of the
22     profits earned by Epic for its improper and unlicensed use of Ferguson’s
23     exclusive copyrights in the Milly Rock dance in Fortnite.
24                 Ferguson is entitled to permanent injunctive relief
25     preventing Defendants, and their officers, agents, and employees, and
26     all related persons from further using the Milly Rock and engaging in
27     other acts in violation of Copyright law.
28
                                      – 12 –
                             First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 14 of 25 Page ID #:67




 1                 As   a   direct   and   proximate    result   of   Defendants’
 2     infringement of Plaintiff’s copyrights and exclusive rights under
 3     copyright, Ferguson is also entitled to recover damages, including
 4     attorneys’ fees, and any profits obtained by Defendants as a result of
 5     the infringements alleged above, in an amount according to proof to be
 6     determined at the time of trial.
 7                 In doing the acts herein alleged, Defendants acted
 8     fraudulently, willfully, and with malice, and Ferguson is therefore
 9     entitled to punitive damages according to proof at the time of trial.
10                      SECOND CAUSE OF ACTION
11         (For Contributory Infringement of Copyright Against All
12                                   Defendants)
13                 Ferguson hereby repeats and realleges the allegations set
14     forth in paragraphs 1 through 53, above, as though fully set forth
15     herein.
16                 Ferguson is in the process of registering the Milly Rock
17     dance with the United States Copyright Office. On December 4, 2018,
18     Ferguson submitted an application for copyright registration of the
19     Milly Rock dance and assigned Copyright Office case number 1-
20     7192939861.
21                 Defendants have infringed and continue to infringe
22     Ferguson’s copyrights in the Milly Rock by selling the Milly Rock dance
23     emote as an in-game purchase, under the name “Swipe It” that, if
24     purchased, a player can use to make his or her avatar perform during
25     Fortnite gameplay; substantially copying the Milly Rock in digital form
26     to the Fortnite game; advertising the Milly Rock in its promotional
27     materials; and creating the Swipe It emote as a derivative work of the
28     Milly Rock.
                                     – 13 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 15 of 25 Page ID #:68




 1                  By providing the Swipe It emote necessary for its players to
 2     commit direct copyright infringement, Defendants has and continues to
 3     materially    contribute   to   the   unauthorized    reproductions    and
 4     distributions by its players of the Milly Rock.
 5                  Defendants did not seek to obtain Ferguson’s permission for
 6     its use of the Milly Rock for the Swipe It emote. Nor have Defendants
 7     compensated or credited Ferguson for their use of the Milly Rock.
 8                  Moreover, Defendants actively and knowingly directed,
 9     caused, induced, and encouraged others, including, but not limited to,
10     its players, designers, suppliers, distributors, resellers, software
11     developers, and repair providers, to misappropriate Ferguson’s likeness
12     and the Milly Rock dance.
13                  Defendants’ acts of infringement have been willful,
14     intentional, and purposeful, in disregard of and with indifference to
15     Plaintiff’s rights.
16                  Defendants’ willful and continued unauthorized use of the
17     Milly Rock for commercial gain has caused and will continue to cause
18     confusion and mistake by leading the public to erroneously associate
19     the Swipe It emote offered by Epic with the Milly Rock in violation of
20     17 U.S.C. §§ 101 et seq.
21                  As a result of Defendants’ conduct, Ferguson has been
22     damaged by being precluded from receiving his rightful share of the
23     profits earned by Epic for its improper and unlicensed use of Ferguson’s
24     exclusive copyrights in the Milly Rock dance in Fortnite.
25                  Defendants’ conduct is causing and, unless enjoined and
26     restrained by this Court, will continue to cause Plaintiff great and
27     irreparable injury that cannot be compensated or measured in money.
28     Plaintiff has no adequate remedy at law. Pursuant to 17 U.S.C. § 502,
                                      – 14 –
                             First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 16 of 25 Page ID #:69




 1     Plaintiff is entitled to injunctive relief, prohibiting further contributory
 2     infringements of Plaintiff’s copyrights.
 3                 As    a   direct   and   proximate   result   of   Defendants’
 4     infringement of Plaintiff’s copyrights and exclusive rights under
 5     copyright, Ferguson is also entitled to recover damages, including
 6     attorneys’ fees, and any profits obtained by Defendants as a result of
 7     the infringements alleged above, in an amount according to proof to be
 8     determined at the time of trial.
 9                 In doing the acts herein alleged, Defendants acted
10     fraudulently, willfully, and with malice, and Ferguson is therefore
11     entitled to punitive damages according to proof at the time of trial.
12                        THIRD CAUSE OF ACTION
13         (For Violation of the Right of Publicity Under California
14                      Common Law Against All Defendants)
15                 Ferguson hereby repeats and realleges the allegations set
16     forth in paragraphs 1 through 65, above, as though fully set forth
17     herein.
18                 Through their use of Milly Rock dance as an in-game dance
19     emote that can be purchased, Defendants misappropriated Ferguson’s
20     identity. The Swipe it emote depicts Ferguson performing the Milly
21     Rock dance.      Upon information and belief, Defendants created the
22     Swipe It emote by capturing and digitally copying Ferguson performing
23     the Milly Rock. Defendants then utilized the digital copy to create code
24     that, if purchased, allows player avatars to perform the Milly Rock
25     dance.
26                 Defendants did not seek or obtain Ferguson’s authorization
27     or consent for its use of his likeness for the Swipe It emote. Nor have
28
                                      – 15 –
                             First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 17 of 25 Page ID #:70




 1     Defendants compensated or credited Ferguson for their use of the Milly
 2     Rock.
 3                 Defendants used Ferguson’s likeness to generate significant
 4     wealth by: 1) selling the infringing Swipe It emote directly to players;
 5     2) selling the Season 5 Battle Pass that contains the Swipe It emote; 3)
 6     advertising the Swipe It emote to attract additional players, including
 7     2 Milly’s fans or those persons familiar with the Milly Rock to play
 8     Fortnite and make in-game purchases; 4) staying relevant to its current
 9     players to incentivize those players to continue playing Fortnite; 5)
10     impliedly representing that Ferguson consented to Epic’s use of his
11     likeness; 6) erroneously cause the association of the Swipe It with the
12     Milly Rock; 7) creating the false impression that 2 Milly endorsed
13     Fortnite; and 8) inducing and/or contributing to Fortnite players’
14     avatars performing the Milly Rock dance.
15                 As the rapper, 2 Milly, Ferguson exploits his identity by
16     performing at concerts, events and festivals. Ferguson was damaged by
17     Defendants’ conduct as he was prevented from reaping the profits of
18     licensing his likeness to Defendants for commercial gain.
19                 Defendants’ conduct caused and will continue to cause
20     confusion and mistake by leading the public to erroneously believe that
21     Ferguson consented to the use of his likeness in the Fortnite game.
22                 Ferguson is entitled to permanent injunctive relief
23     preventing Defendants, and their officers, agents, and employees, and
24     all related persons from further using his likeness.
25                 Ferguson is also entitled to recover damages, including any
26     profits obtained by Defendants as a result of the infringements alleged
27     above, in an amount according to proof to be determined at the time of
28     trial.
                                     – 16 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 18 of 25 Page ID #:71




 1                     FOURTH CAUSE OF ACTION
 2      (For Violation of the Right of Publicity Under Cal. Civ. Code §
 3                         3344 Against All Defendants)
 4                 Ferguson hereby repeats and realleges the allegations set
 5     forth in paragraphs 1 through 73, above, as though fully set forth
 6     herein.
 7                 Through their use of Milly Rock dance as an in-game dance
 8     emote that can be purchased, Defendants misappropriated Ferguson’s
 9     identity. The Swipe it emote depicts Ferguson performing the Milly
10     Rock dance.    Upon information and belief, Defendants created the
11     Swipe It emote by capturing and digitally copying Ferguson performing
12     the Milly Rock. Defendants then utilized the digital copy to create code
13     that, if purchased, allows player avatars to perform the Milly Rock
14     dance.
15                 Defendants did not seek or obtain Ferguson’s authorization
16     or consent for its use of his likeness for the Swipe It emote. Nor have
17     Defendants compensated or credited Ferguson for their use of the Milly
18     Rock.
19                 Defendants used Ferguson’s likeness to generate significant
20     wealth by: 1) selling the infringing Swipe It emote directly to players;
21     2) selling the Season 5 Battle Pass that contains the Swipe It emote; 3)
22     advertising the Swipe It emote to attract additional players, including
23     2 Milly’s fans or those persons familiar with the Milly Rock to play
24     Fortnite and make in-game purchases; 4) staying relevant to its current
25     players to incentivize those players to continue playing Fortnite; 5)
26     impliedly representing that Ferguson consented to Epic’s use of his
27     likeness; 6) erroneously cause the association of the Swipe It with the
28     Milly Rock; 7) creating the false impression that 2 Milly endorsed
                                     – 17 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 19 of 25 Page ID #:72




 1     Fortnite; and 8) inducing and/or contributing to Fortnite players’
 2     avatars performing the Milly Rock dance.
 3                 As the rapper, 2 Milly, Ferguson exploits his identity by
 4     performing at concerts, events and festivals. Ferguson was damaged by
 5     Defendants’ conduct as he was prevented from reaping the profits of
 6     licensing his likeness to Defendants for commercial gain.
 7                 Defendants’ conduct caused and will continue to cause
 8     confusion and mistake by leading the public to erroneously believe that
 9     Ferguson consented to the use of his likeness in the Fortnite game.
10                 Ferguson is entitled to permanent injunctive relief
11     preventing Defendants, and their officers, agents, and employees, and
12     all related persons from further using his likeness.
13                 Ferguson is also entitled to recover damages, including any
14     profits obtained by Defendants as a result of the infringements alleged
15     above, in an amount according to proof to be determined at the time of
16     trial.
17                       FIFTH CAUSE OF ACTION
18        (Unfair Competition Under Cal. Bus. & Prof. Code § 17200)
19                 Ferguson hereby repeats and realleges the allegations set
20     forth in paragraphs 1 through 81, above, as though fully set forth
21     herein.
22                 By misappropriating Ferguson’s copyright and likeness
23     through the improper use of the Milly Rock dance, Defendants have
24     engaged in business acts or practices that constitute unfair competition
25     in violation of Cal. Bus. & Prof. Code. § 17200.
26                 As a result of Defendants’ violations, Defendants have
27     unjustly enriched themselves by: 1) selling the infringing Swipe It
28     emote directly to players; 2) selling the Season 5 Battle Pass that
                                     – 18 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 20 of 25 Page ID #:73




 1     contains the Swipe It emote; 3) advertising the Swipe It emote to attract
 2     additional players, including 2 Milly’s fans or those persons familiar
 3     with the Milly Rock to play Fortnite and make in-game purchases; 4)
 4     staying relevant to its current players to incentivize those players to
 5     continue playing Fortnite; 5) impliedly representing that Ferguson
 6     consented to Epic’s use of the Milly Rock and his likeness; 6) erroneously
 7     cause the association of the Swipe It with the Milly Rock; 7) creating
 8     the false impression that 2 Milly endorsed Fortnite; and 8) inducing
 9     and/or contributing to Fortnite players’ avatars performing the Milly
10     Rock dance.
11                 As a result of Defendants’ conduct, Ferguson has been
12     damaged by being precluded from receiving his rightful share of the
13     profits from selling or licensing his exclusive copyright in the Milly Rock
14     dance.
15                 Moreover, Ferguson was damaged by Defendants’ conduct as
16     he was prevented from reaping the profits of licensing his likeness to
17     Defendants for commercial gain.
18                 Ferguson is entitled to permanent injunctive relief
19     preventing Defendants, and their officers, agents, and employees, and
20     all related persons from further using his likeness.
21                 Ferguson is also entitled to recover damages, including any
22     profits obtained by Defendants as a result of the infringements alleged
23     above, in an amount according to proof to be determined at the time of
24     trial.
25
26
27
28
                                     – 19 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 21 of 25 Page ID #:74




 1                       SIXTH CAUSE OF ACTION
 2               (Unfair Competition Under 15 U.S.C. § 1125(a))
 3                 Ferguson hereby repeats and realleges the allegations set
 4     forth in paragraphs 1 through 88, above, as though fully set forth
 5     herein.
 6                 Since releasing the Milly Rock music video in 2014,
 7     Ferguson’s Milly Rock dance has exploded in popularity. The dance,
 8     unanimously identified by the name, Milly Rock, is distinct and
 9     immediately recognizable by the rapid and successive swiping motion
10     of the arms in front of the body.
11                 As the dance’s creator, Ferguson is the owner of all the
12     rights, title and interest to the property rights embodied in the Milly
13     Rock name and dance.
14                 Although clearly depicting the Milly Rock, Defendants
15     falsely and intentionally labeled the dance “Swipe It” in order to “pass
16     off” Plaintiff’s Milly Rock dance as their own work in violation of the
17     Lanham Act, 15 U.S.C. § 1125(a).
18                 Defendant's copying and relabeling of Ferguson’s Milly
19     Rock dance has caused confusion, deception, and mistake by the
20     creation of the false and misleading impression that Defendants were
21     the creators of the Milly Rock dance.
22                 As a result of Defendants’ conduct, Ferguson is damaged by
23     Defendants’ exploitation of his name and likeness through 1) selling the
24     infringing Milly Rock emotes directly to players; 2) selling NBA 2K18
25     and NBA 2K19 that contain the Milly Rock emotes; 3) advertising the
26     Milly Rock emotes to attract additional players, including 2 Milly’s fans
27     or those persons familiar with the Milly Rock to play NBA 2K18 and
28     NBA 2K19 and make in-game purchases; 4) keeping the franchise
                                     – 20 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 22 of 25 Page ID #:75




 1     relevant to its players to incentivize those players to continue
 2     purchasing the 2K games; 5) impliedly representing that Ferguson
 3     consented to Defendants’ use of his likeness; 6) erroneously causing the
 4     association of NBA 2K18 and NBA 2K19 with the Milly Rock; 7)
 5     creating the false impression that Ferguson endorsed NBA 2K18 and
 6     NBA 2K19; and 8) inducing and/or contributing to NBA 2K18 and NBA
 7     2K19 players’ characters performing the Milly Rock dance.
 8                 As a result of Defendants’ conduct, Ferguson has been
 9     damaged by being precluded from receiving his rightful share of the
10     profits from selling or licensing the Milly Rock name and dance.
11                 Moreover, Ferguson was damaged by Defendants’ conduct as
12     he was prevented from reaping the profits of licensing the Milly Rock
13     name and dance to Defendants for commercial gain.
14                 Ferguson is entitled to permanent injunctive relief
15     preventing Defendants, and their officers, agents, and employees, and
16     all related persons from further using the Milly Rock name and dance.
17                 Ferguson is also entitled to recover damages, including
18     attorney’s fees, as a result of the infringements alleged above, in an
19     amount according to proof to be determined at the time of trial.
20                          PRAYER FOR RELIEF
21     As to the First Cause of Action:
22           1.    For an order restraining Defendants from using, selling, or
23     displaying Ferguson’s copyright in its Fortnite game;
24           2.    For an award of damages according to proof;
25           3.    For punitive and/or exemplary damages;
26           4.    For attorney’s fees and costs;
27
28
                                     – 21 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 23 of 25 Page ID #:76




 1     As to the Second Cause of Action:
 2           5.    For an order restraining Defendants from using, selling, or
 3     displaying Ferguson’s copyright in its Fortnite game;
 4           2.    For an award of damages according to proof;
 5           3.    For punitive and/or exemplary damages;
 6           4.    For attorney’s fees and costs;
 7     As to the Third Cause of Action:
 8           7.    For an order restraining Defendants from using, selling, or
 9     displaying Ferguson’s likeness in its Fortnite game;
10           8.    For an award of damages according to proof;
11     As to the Fourth Cause of Action:
12           10.   For an order restraining Defendants from using, selling, or
13     displaying Ferguson’s likeness in its Fortnite game;
14           11.   For an award of damages according to proof;
15           12.   For punitive and/or exemplary damages;
16     As to the Fifth Cause of Action:
17           14.   For an order restraining Defendants from using, selling, or
18     displaying Ferguson’s copyright and likeness in its Fortnite game;
19           15.   For an award of damages according to proof;
20           16.   For punitive and/or exemplary damages;
21           17.   For attorney’s fees and costs;
22     As to the Sixth Cause of Action:
23           18.   For an order restraining Defendants from using, selling, or
24     displaying Ferguson’s copyright and likeness in its Fortnite game;
25           19.   For an award of damages according to proof;
26           20.   For punitive and/or exemplary damages; and
27           21.   For attorney’s fees and costs;
28
                                     – 22 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 24 of 25 Page ID #:77




 1     As to All Causes of Action:
 2           22.   For costs of suit; and
 3           23.   For such other and further relief as the Court may deem
 4     proper.
 5
       Dated: December 17, 2018             Respectfully Submitted,
 6
 7                                          Pierce Bainbridge Beck Price &
                                            Hecht LLP
 8
 9
10                                          By: /s/ Carolynn Kyungwon Beck
                                            Carolynn Kyungwon Beck
11
                                            Attorneys for Plaintiff Terrence
12                                          Ferguson
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     – 23 –
                            First Amended Complaint
     Case 2:18-cv-10110-AS Document 17 Filed 12/17/18 Page 25 of 25 Page ID #:78




 1                                    JURY TRIAL
 2         Plaintiff Terrence Ferguson requests a trial by jury on all issues to
 3     which it is entitled a jury.
 4
 5     Dated: December 17, 2018           Respectfully Submitted,

 6                                        Pierce Bainbridge Beck Price &
 7                                        Hecht LLP
 8                                        By: /s/ Carolynn Kyungwon Beck
 9                                        Carolynn Kyungwon Beck
10                                        John M. Pierce (SBN 250443)
11                                        jpierce@piercebainbridge.com
                                          Carolynn Kyungwon Beck (SBN
12
                                          264703)
13                                        cbeck@piercebainbridge.com
14                                        Daniel Dubin (SBN 313235)
                                          ddubin@piercebainbridge.com
15                                        600 Wilshire Boulevard, Suite 500
16                                        Los Angeles, California 90017-3212
                                          (213) 262-9333
17
18                                        David L. Hecht (NY4695961) (pro
                                          hac vice admission pending)
19
                                          dhecht@piercebainbridge.com
20                                        Maxim Price (NY684858) (pro hac
21                                        vice admission pending)
                                          mprice@piercebainbridge.com
22                                        Yi Wen Wu (NY5294475) (pro hac
23                                        vice admission pending)
                                          wwu@piercebainbridge.com
24
                                          20 West 23rd Street, Fifth Floor
25                                        New York, New York 10010
26                                        (212) 484-9866

27                                        Attorneys for Plaintiff Terrence
28                                        Ferguson
                                      – 24 –
                             First Amended Complaint
